It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby reversed for the reason that the question submitted to the common pleas court without the intervention of a jury, as to the right of Emma Gromley, plaintiff in error, to maintain the action, was chancery in its nature.
It is further ordered and adjudged that a mandate be sent to the court of appeals of Crawford county instructing said court to overrule the motion to dismiss the appeal of Emma Gromley and to hear and determine said appeal upon its merits.

Judgment reversed and cause remanded.

Nichols, C. J., Johnson, Donahue, Wanamaker and Robinson, JJ., concur.